11-349-cr
United States v. Bogle




                             UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                         August Term, 2012

                         (Argued: February 6, 2013       Decided: May 23, 2013)

                                        Docket No. 11-349-cr


                                    UNITED STATES OF AMERICA,

                                                               Appellee,
                                              — v. —

                                            GARY BOGLE,

                                                               Defendant-Appellant.



B e f o r e:

                           WALKER, KATZMANN, and LYNCH, Circuit Judges.

                                        __________________

      Defendant Gary Bogle challenges his conviction for possessing a firearm and body
armor as a convicted felon, arguing that 18 U.S.C. § 922(g)(1) violates his Second
Amendment right to keep and bear arms. We hold that § 922(g)(1) does not violate
Bogle’s Second Amendment rights, and AFFIRM his conviction.




                                                     1
              NICHOLAS J. PINTO, New York, New York, for Defendant-Appellant.

              TODD KAMINSKY, Assistant United States Attorney (Jo Ann M. Navickas and
              Tali Farhadian, Assistant United States Attorneys, on the brief), for Loretta E.
              Lynch, United States Attorney, Eastern District of New York, Brooklyn, New
              York, for Appellee.




PER CURIAM:

       Gary Bogle appeals his conviction for possessing a firearm and body armor as a

convicted felon. The relevant facts are set forth in the summary order disposing of the

majority of Bogle’s arguments. We write only to address whether 18 U.S.C. § 922(g)(1)

violates the Second Amendment, an issue that we have not yet decided by precedential

opinion.

       Bogle argues that § 922(g)(1), which makes it unlawful for a convicted felon to

possess a firearm in or affecting interstate commerce, violates his Second Amendment

right to keep and bear arms. Bogle relies on recent Supreme Court opinions developing a

more expansive interpretation of the Amendment. But in both of these opinions, the

Supreme Court clearly emphasized that recent developments in Second Amendment

jurisprudence should not “be taken to cast doubt on longstanding prohibitions on the

possession of firearms by felons.” District of Columbia v. Heller, 554 U.S. 570, 626

(2008); see also McDonald v. City of Chicago, 130 S. Ct. 3020, 3047 (2010) (“We made

it clear in Heller that our holding did not cast doubt on such longstanding regulatory

measures as prohibitions on the possession of firearms by felons . . . . We repeat those

                                              2
assurances here.” (citation and internal quotation marks omitted)). We therefore join

every other circuit to consider the issue in affirming that § 922(g)(1) is a constitutional

restriction on the Second Amendment rights of convicted felons.1

                                      CONCLUSION

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




       1
        See United States v. Moore, 666 F.3d 313, 318-19 (4th Cir. 2012); United States v.
Barton, 633 F.3d 168, 175 (3d Cir. 2011); United States v. Joos, 638 F.3d 581, 586 (8th Cir.
2011); United States v. Rozier, 598 F.3d 768, 771 (11th Cir. 2010); United States v. Williams,
616 F.3d 685, 693-94 (7th Cir. 2010); United States v. Vongxay, 594 F.3d 1111, 1115 (9th
Cir. 2010); United States v. Carey, 602 F.3d 738, 741 (6th Cir. 2010); United States v.
McCane, 573 F.3d 1037, 1047 (10th Cir. 2009); United States v. Anderson, 559 F.3d 348,
352 (5th Cir. 2009).

                                              3